Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant's election with traverse of Groups I and Ia in the reply filed on 12-14-20 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups Ia and Ib are closely related and would not be a burden to search each of Groups Ia and Ib.  This is not found persuasive because a search for the invention of group Ib would require searching A01K 61/00 not required for the search of the invention of Group Ia.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-14-20.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,215,035 to Rod et al. in view of DE Patent No. 102007031847 to Schreiber et al.
Referring to claim 1, Rod et al. discloses a fish handling unit comprising, an inspection system – at 11,12,15,19, configured to inspect a plurality of live fish – see figures 1-3, a conveyor assembly configured to transport the live fish to the inspection system – see at 7-9 in figure 1, at least one cell – see at 1-6, having a controller – at 16, configured to control operation thereof – see figures 1-3, the controller being in communication with the inspection system – see figure 3 and column 4 lines 15-65, and an effector – at 20-26, operably engaged with the robotic cell – see figures 1-3, the end effector being configured to interact with the live fish moving along the conveyor assembly – see figure 1, based on information determined by the inspection system – at 11,12, and received by the controller – at 16 – see figures 1-3 and column 4 lines 1-65. Rod et al. does not disclose the cell is a robotic cell with an end effector. Schreiber et al. does disclose a fish handling unit having a robotic cell – at 1, with an end effector – at 8 – see figures 1a-3b. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the 
Referring to claim 2, Rod et al. as modified by Schreiber et al. further discloses the robotic cell is configured to facilitate translational motion – see at 8,10 in figures 1a-3b of Schreiber et al., and rotational motion – see at 19-23 in figures 1-3 of Rod et al., to the end effector – see figures 1a-3b of Schreiber et al. and figures 1-3 of Rod et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired.
Referring to claim 3, Rod et al. as modified by Schreiber et al. further discloses the end effector comprises a movable section operably engaged with the robotic cell for translational motion – see at 20,25 of Rod et al. and – at 8 of Schreiber et al., and the end effector having a wrist section rotatable with respect to the movable section – see at 22 of Rod et al., and operably engaged with the robotic cell for rotational motion – see figure 2 of Rod et al.
Referring to claim 4, Rod et al. as modified by Schreiber et al. further discloses the end effector comprises a gripper assembly – see at 20,25 of Rod et al. and – at 8 of Schreiber et al., and an injection assembly – see at 14 of Rod et al.
Referring to claim 5, Rod et al. as modified by Schreiber et al. further discloses the end effector comprises a gripper assembly – at 20,25 of Rod et al. and – at 8 of Schreiber et al., having a plurality of engagement members – at 20 of Rod et al. and – at 8 of Schreiber et al., cooperating to lift the live fish from the conveyor assembly – see at 8 in figures 1a-3b of Schreiber et al. Therefore it would have been obvious to one of ordinary skill in the art to take 
Referring to claim 6, Rod et al. as modified by Schreiber et al. further discloses the engagement members are a pair of opposing gripper blades – see at 8 in figures 1a-3d of Schreiber et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device Rod et al. and add the robotic cell with end effector of Schreiber et al., so as to yield the predictable result of automatically gripping and moving fish in different orientations/configurations and sizes as desired.
Referring to claim 8, Rod et al. as modified by Schreiber et al. further discloses the end effector comprises an injection assembly – at 14, and a pusher – at 34, individually controllable to apply compression to the live fish during an injection event – see figures 1-3 of Rod et al.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rod et al. as modified by Schreiber et al. as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2014/0197652 to Wang et al.
Referring to claim 7, Rod et al. as modified by Schreiber et al. does not disclose the engagement members are individually and independently controlled by respective gripper actuators. Wang et al. does disclose an end effector with gripper assembly having engagement members – at 3-5, that are individually and independently controlled by respective gripper actuators – at 21-27 – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rod et al. as modified by Schreiber et al. and add the engagement members being individually and independently controlled as disclosed by Wang et . 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to fish processing devices in general:
	U.S. Pat. No. 6,145,476 to Tempel – shows fish processing device
	U.S. Pat. No. 6,286,460 to Gudbjornsson – shows fish processing device
	U.S. Pub. No. 2006/0081192 to Massey et al. – shows fish processing device
	U.S. Pat. No. 7,841,300 to Skvorc – shows fish processing device

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643